Opinion filed October 19, 2017




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-16-00093-CR
                                     __________

                      FRANKLIN LEE RAY, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 238th District Court
                            Midland County, Texas
                        Trial Court Cause No. CR39139


                      MEMORANDUM OPINION
      The jury originally found Appellant, Franklin Lee Ray, guilty of one count of
burglary of a habitation with intent to commit assault. The trial court assessed his
punishment at confinement for ten years and a $2,500 fine, suspended the sentence,
and placed Appellant on community supervision for seven years.           The State
subsequently filed a motion to revoke community supervision, and the trial court
modified the terms of Appellant’s community supervision. The State later filed
another motion to revoke community supervision.          At the revocation hearing,
Appellant pleaded true to all three of the State’s allegations in the motion to revoke.
The trial court found the second and third allegations to be true and revoked
Appellant’s community supervision. The trial court imposed the original sentence
of confinement for ten years and ordered Appellant to pay the unpaid balance of the
$2,500 fine. We dismiss the appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, a copy of the
reporter’s record, and a motion to file in this court to obtain a copy of the appellate
record. Counsel also advised Appellant of his right to review the record and file a
response to counsel’s brief. Despite having requested and received extensions of
time to file a pro se response, Appellant has not filed one.
      Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of true
standing alone is sufficient to support a trial court’s decision to revoke community


                                           2
supervision. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.]
1979).
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


October 19, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3